 1

 2

 3                                   UNITED STATES DISTRICT COURT
 4                                           DISTRICT OF NEVADA
 5                                                      ***
 6    WORTHY LEE CURTIS,                                      Case No. 2:19-cv-02192-JAD-BNW
 7                              Plaintiff,
                                                              ORDER
 8              v.
 9    UNITED STATES OF AMERICA,
10                              Defendant.
11

12              Presently before the court is pro se plaintiff’s application to proceed in forma pauperis

13   (ECF No. 1), filed on December 20, 2019.

14              Plaintiff, who is incarcerated at High Desert State Prison, submitted initiating documents

15   to the Court on December 20, 2019, which include an application to proceed in forma pauperis,

16   an executed financial certificate, and a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos.

17   1, 1-1.)

18              Plaintiff’s application to proceed in forma pauperis is incomplete. Under 28 U.S.C. §

19   1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed in forma

20   pauperis and attach (1) an inmate account statement for the past six months, and (2) a properly

21   executed financial certificate. Plaintiff has submitted an executed financial certificate, but he has

22   not submitted an inmate account statement for the past six months. Additionally, his application

23   to proceed in forma pauperis is incomplete. Specifically, the following questions appear to be

24   incomplete: 1(b) and 5 (including the plaintiff’s relationship to the person listed and the amount

25   contributed to that person’s support each month). The Court, therefore, will deny Plaintiff’s

26   application to proceed in forma pauperis without prejudice. Plaintiff must cure the deficiencies of

27   his application to proceed in forma pauperis, or in the alternative, pay the full filing fee for this

28   action. If Plaintiff chooses to file a new application to proceed in forma pauperis, then Plaintiff
 1   must file a complete application including all of the documents referenced in this Order. Plaintiff

 2   is advised that if he has been incarcerated at High Desert State Prison for fewer than six months,

 3   then he must submit an inmate account statement for the period he has been incarcerated.

 4                  IT IS THEREFORE ORDERED that Plaintiff’s Application to Proceed In Forma

 5   Pauperis (ECF No. 1) is DENIED WITHOUT PREJUDICE.

 6                  IT IS FURTHER ORDERED that the Clerk of Court shall send Plaintiff a blank

 7   application to proceed in forma pauperis by a prisoner as well as the document titled “Information

 8   and Instructions for Filing a Motion for Leave to Proceed In Forma Pauperis.”

 9                  IT IS FURTHER ORDERED that by 1/31/2020, Plaintiff must either: (1) file a

10   complete application to proceed in forma pauperis, on the correct form with complete financial

11   attachments, or (2) pay the full $400 fee for filing a civil action, which includes the $350 filing

12   fee and the $50 administrative fee.

13                  IT IS FURTHER ORDERED that failure to timely comply with this order may

14   result in a recommendation that this case be dismissed.

15          DATED: December 23, 2019

16

17
                                                           BRENDA WEKSLER
18                                                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22
                                                  Page 2 of 2
23
24

25

26

27
